Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 04/29/2021 has been entered. Claims 1- 15 remain pending in the application. Applicant’s amendments have overcome the 112 (b) rejection previously set forth in the Non-Final Office Action mailed on 03/08/2021.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.

Applicant argues Long’s adaptive filter that based on office action is corresponds to the claimed first and second power setting parameters does not associate fan thrust with a first engine performance parameter or engine core with a second engine performance parameter, therefore, cannot teach the claimed first and second power setting parameters. 

Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Examiner respectfully reminds that office action does not rely on Long to teach measuring the thrust generated by the engine core, associating the engine core thrust with the engine performance parameter 2) determining a thrust generated by the propulsive fan, associating the thrust generated by fan with another engine performance parameter, 3) based 
Therefore, Long discloses power setting parameters, as parameters that correlate thrust to different performance parameters, as broadly as can reasonable be interpreted.

Applicant further argues Parfitt does not teach thrust generated by core, rather teaches total thrust of engine by a load cell, and pressure is used to calculate drag not thrust.

See MPEP 2111 and see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 Applicant’s specification discloses engine core thrust is thrust generated by air that does not go through a bypass fan, as Parfitt does not teach a bypass fan, the thrust measured by Parfitt is thrust generated by an engine core. Parfitt teaches a load cell measures total thrust [¶0025] and pressure is measured [0073 – 0075] to determine drag that is used to correct the net thrust to determine the thrust generated by engine core [0078].


Applicant argues Moniz does not teach or suggest determining thrust generated by fan and associating it with shaft speed as an engine performance parameter. 

A test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The rejection does not rely on Moniz to teach determining thrust generated by fan, rather Moniz teaches the associating part, i.e., Moniz teaches associating the thrust generated by fan with another engine performance parameter (in ¶0029 propulsive thrust and at least in Abstract teaches torque monitored by fan shaft sensor and teaches in ¶0038 it is a function of angular shaft position and in ¶0025 speed of fan shaft 44, therefore Moniz teaches a torque generated by fan and teaches speed of shaft as performance parameter as it changes torque and therefore thrust generated by fan). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associating thrust generated by fan with an engine performance parameter as taught by Moniz for Long’s method.  One of ordinary 

Therefore, the combination of Moniz and Long meet the limitation of associating a thrust of generated by fan with an engine performance parameter. 

Applicant argues Long teaching total thrust including a thrust generated by fan and thrust generated by engine core thrust does not render the claimed steps determine separately engine core thrust and fan thrust. 

See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Long discloses a method of calibrating a gas turbine engine (12) having a propulsive fan (30), and an engine core (36), with measuring a total thrust (FN0) generated by the engine (12), measuring different engine performance parameters (fan speed or air pressure in entry of engine core as disclosed at e.g., ¶0027), providing power setting parameters (adaptive filters). Long also discloses the total thrust of engine (FN0) is a combination of thrust generated by fan and thrust generated by engine core (¶0033). Long doesn’t expressly disclose measuring thrust by engine core and fan as two different parts of total thrust generated by engine. Moniz teaches the total thrust generated by engine is a combination of thrust generated by fan and engine core (¶0029 – propulsion thrust from bypass airflow passage 56 plus thrust from combustion gases 66 from exhaust nozzle 32). Prafitt teaches measuring the thrust (25) generated by the engine core (18) and providing a power setting parameter (the correlation factors to correlate net thrust generated by core engine and after considering different terms of drag to the independent 
  Therefore, Long, Moniz and Parfitt disclose the mentioned limitations of claim 1 as broadly as can reasonable be interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 20150134270 A1, “Long”), Parfitt (US 20030177824 A1, “Parfitt”), Moniz (US 20180171816 A1,” Moniz”).
Long in Figs.1-8 discloses a method of calibrating a gas turbine engine (12) having a propulsive fan (30), and an engine core (36), the method comprising: measuring a total thrust (¶0059-FN0) generated by the engine (12); a thrust generated by the engine core (¶0033- recites engine core thrust generated by the exhaust stream exiting the turbine are expelled through exhaust nozzle system 39 is a portion of total thrust besides the other part that is generated by fan); measuring first and second engine performance parameters (¶0059- e.g. fuel flow, spool speed or in ¶0034 speed sensor, pressure of inlet air flow by sensor 24C and 

Long fails to disclose 1) determining a thrust generated by the engine core, associating the thrust generated by engine core with the second engine performance parameter 2) determining a thrust generated by the propulsive fan, associating the thrust generated by fan with the first engine performance parameter, 3) based on total thrust and the thrust generated by engine core determining a thrust generated by the propulsive fan.

Praffit in Fig. 2 teaches determining a thrust (load cell measure total thrust 25 and after correcting for drags net thrust is determined ¶0078) generated by the engine core (18- as the air does not go through a bypass fan, Parfitt does not teach a bypass fan, the determined thrust is thrust generated by engine core), associating the thrust generated by engine core (18) with the second engine performance parameter (for example Pressure in mid-nozzle or upstream ¶0073-0075).



Moniz in Figs.1-2 teaches associating the fan (40) thrust (¶0029 - propulsive thrust) with the first engine performance parameter (for example rotational speed of fan shaft 44 as taught in ¶0025 or torque or angular shaft position as disclosed in ¶0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associating thrust generated by fan with an engine performance parameter as taught by Moniz for Long’s method.  One of ordinary skill in the art would know that the total thrust generated by engine is combination the thrust from fan and engine core and correlating the thrust to each performance parameter makes the control of engine more accurate.
Long discloses a method of calibrating a gas turbine engine (12) having a propulsive fan (30), and an engine core (36), with measuring a total thrust (FN0) generated by the engine (12), measuring different engine performance parameters (fan speed or air pressure in entry of engine core as disclosed at e.g., ¶0027), providing power setting parameters (adaptive filters). Long also discloses the total thrust of engine (FN0) is a combination of thrust generated by fan and thrust generated by engine core (¶0033). Long doesn’t expressly disclose measuring thrust by engine core and fan as two different parts of total thrust generated by engine. Moniz teaches the total thrust generated by engine is a combination of thrust generated by fan and engine core (¶0029 – propulsion thrust from bypass airflow passage 56 plus thrust from combustion gases 66 from exhaust nozzle 32). Prafitt teaches measuring the thrust (25) generated by the engine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measuring thrust generated by core as taught by Prafitt for Long’s method and based on the total thrust and core engine thrust determining the fan thrust. One of ordinary skill in art would know that thrust is created as both the bypass stream (generated by the fan) and the exhaust stream (exiting the turbine) are expelled through exhaust nozzle system and the fan thrust can be determined by subtracting engine core thrust from total measured engine thrust and determining fan thrust from the subtracting the core engine thrust from the total thrust at least has the benefit of creating less errors in the potential measurements and therefore derives more accurate results.
Regarding claim 3, Long further discloses the temperature and pressure (¶0027 and ¶0034) are measured by a test rig (FIG.1 and 2) comprising the core nozzle (39).
Regarding claim 4, Long further discloses the test rig (FIG.3) further comprises: a nacelle (38 and ¶0031) arranged to receive the engine core (36) and the propulsive fan (30), wherein the nacelle (38) at least partially defines a bypass duct around the engine core (36).
Regarding claim 5, Long further discloses the test rig (FIG.1 and 2) is arranged to support the gas turbine engine (12) and comprises load cells (FIG.2 load cell ¶0031) for measuring the total thrust generated by the engine (¶0031).
Regarding claim 6, Long further discloses the first power setting parameter (e.g., ¶0008- adaptive filters) correlates the first engine performance parameter (e.g., ¶0059 spool speed) to the thrust (¶0033) generated by fan (30); and the second power setting parameter (e.g., ¶0008- adaptive filters) correlates the second engine performance parameter (e.g., ¶0034 pressure of inlet air flow by sensor 24C) to the thrust (¶0033) by the engine core (36).

Examiner takes Official Notice it is common knowledge in the art to use a limited range of values for performance parameters that the measurements are carried out when developing correlations for dependent parameters such as thrust and correlating them to independent parameters. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant's invention to modify Long's method to limit the range of performance parameters for the benefit of more accurate results. The correlations based on experimental measurements are valid only for a limited range of independent parameters.

Regarding claim 7, Long further discloses wherein measuring the total thrust (FN0) and  determining the thrust by engine core (36) comprises: operating the engine at an output level (¶0016-target value); allowing the operation of the engine to stabilize (e.g., ¶0047) ; determining the first power setting parameter and second power setting parameter (spool speed and air pressure) at the output level (¶0016- target values); and changing the output level and repeating the steps of allowing the operation of the engine to stabilize and determining the first and second power setting parameter (adaptive filters) at the output level (target values).
Regarding claim 8, Long further discloses wherein the first engine performance parameter comprises a parameter selected from: rotational speed (N1) of a shaft (34A) driven by a turbine (33A) of the engine core (36).
Regarding claim 9, Long further discloses wherein the second engine performance parameter comprises a parameter selected from: an air pressure (¶0031) or temperature at the entry or exit of the engine core (36).
Regarding claim 10, Long further discloses outputting the first power setting parameter (adaptive filters) to a first data card associated with the fan; and outputting the second power setting parameter (adaptive filters) to a second data card associated with the engine core (36), wherein the first and second data cards are arranged to be coupled to an engine control unit (22) of the assembled engine (12).
Regarding claim 12, Long further discloses the engine core (36) comprises a turbine (33A) a compressor (32A), a core shaft (34A) connecting the turbine (33A) to the compressor (32A), and a gearbox that is configured to receive an input from the core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; and the fan comprises a plurality of fan blades.
Regarding claim 13, Long further discloses the turbine is a first turbine (33A), the compressor is a first compressor (32A) , and the core shaft is a first core shaft (34A); the engine core (36) further comprises a second turbine (33B), a second compressor (32B), and a second core shaft (34B) connecting the second turbine (33B) to the second compressor (32B); and the second turbine, the second compressor, and the second core shaft are arranged to rotate at a higher (high spool N2) rotational speed than the first core shaft (low spool N1).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, Moniz, Prafitt, and Brower (US5365795A, “Brower”).

Regarding claim 2, Long fails to disclose determining the thrust generated by engine core comprises: measuring a temperature and pressure at an entry of a core nozzle; and determining the thrust generated by engine core based on the measured temperature and pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine thrust generated by engine core and associating it with an engine performance parameter as taught by Prafitt for calibration method of Long.  One of ordinary skill in the art would know that the total thrust generated by engine is combination of the thrust from fan and engine core and correlating the thrust to each performance parameter makes the control and calibration of engine more accurate.
Long and Prafitt fail to disclose measuring a temperature at an entry of a core nozzle based on measured temperature. 
However, Brower in Fig.2 and Col.16 line 12 teaches measuring a temperature at an entry of a core nozzle (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine temperature at the entry of nozzle of turbine engine core of Praffit and Long as taught by Brower. One of ordinary skill in the art would know that the using temperature and pressure measurement at entry of nozzle to determine the air flow and engine core thrust as a more accurate method of determining thrust generated by engine core.  

Claim 1 also is rejected under 35 U.S.C. 103 as being unpatentable over Long (US 20150134270 A1, “Long”) and Snell (US 20140123625,”Snell”).
Long in Figs.1-8 discloses a method of calibrating a gas turbine engine (12) having a propulsive fan (30), and an engine core (36), the method comprising: measuring a total thrust (¶0059-FN0) generated by the engine (12); a thrust generated by the engine core (¶0033- 

Long fails to disclose 1) determining a thrust generated by the engine core, associating the thrust generated by engine core with the second engine performance parameter 2) determining a thrust generated by the propulsive fan, associating the thrust generated by fan with the first engine performance parameter, 3) based on total thrust and the thrust generated by engine core determining a thrust generated by the propulsive fan.

However, Snell in Figs. 1-6 teaches 1) determining a thrust (in ¶0005 teaches measuring an engine parameter over time and calculate change in the measured parameter from a database- and in ¶0031-¶0032; this engine parameter can be thrust generated by engine core 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a thrust generated by the engine core and fan and , associating the generated thrust with the engine performance parameters as taught by Snell for calibration method of Long. One of ordinary skill in the art would know that the total thrust generated by engine is combination the thrust from fan and engine core and correlating the thrust to each performance parameter makes the control of engine more accurate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856